Broyles, C. J.
1. Under the facts of the case, the grounds of the amendment to the motion for a new trial show no cause for a reversal of the judgment below.
2. While the evidence connecting the accused with the offense charged was wholly circumstantial, it was sufficient to exclude every reasonable hypothesis save that of his guilt; and the judge having correctly instructed the jury upon the law of circumstantial evidence, and the find- . ing of the jury having been approved by the judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.